OFFICE OF THE AlTORNEY            GENERAL    OF   TEXAS
                             AUSTIN




             Thank you ror                      wooaber ax, 1939,
uithwhiehyou      enolomtl                        filea-WaQite           .
t0 060 Rm0la6      ti                             cd*,        &a part,
a6 follwat




                                         *gi6terila    Arohlt4oto




                                               $-etbeOxkbon-
                                            on. ana bOrw4
                                                80 asltfEliaf
                                                            rQu
Mr. Thomm D. Broad, Page 2


          advise us whether or not we have a proper o&de
          against this man, ana ii 60, the prop= ray in
          whleh
             .~ to proo44U
                      -     in the matter.. we do nat want
          to take eotion Illit   we mow that we ar4 rigm.-
                  Seotion 12 of the Arohiteote' Registrationlaw,
Artiole          249a,V. A. C. S., reads as toll0u6:

               ~Reglstratlonoertlrioate6or amhlteots ir
          6U6a     in
                  6OOOrdanO6 with thi.6Aot, Sh#I31&n    ti
          full roroe and erreot until expirationdate unlear
          revoked for oauee a6 herein prwld4di
             *The registrationorrtiifloate        and rightif
      allyperson t0 praotioe arohiteoture in th%s Stat4
      may be revoked and oanoell4dby any Di6triOt COUrt
      Or this State, in a 6ui8 t8ythe 5tate upon t&e.rc
      latlon o? th4 Board of Amhiteotural          fEaduaiaex6,
      apen the proof ot the tlelation of the law In my
      mmpeot in regard thereto,      or for any 462~60 for
      rhloh the Board of Arohiteotural Rmainera lb au-
      thorized to r4fu6e to grant registrationoertffi-
      oatee, or r0r proor 0r gr066 incmpetcmay, or ior
      reoklesaness In th4 oonetruotlonot.bulldlnge.on
      the part of the arohiteot%46lgning, p&innAng, or
      6UpeFVi6iXIg the 0066tl-UOtiOU   Or  altWd&n      Of
      6aIE8,or tar diahoneet praotiee on ths part oi the




          YOU Will nQt4 that SU4h 6eOtfOu 18 W&46 it th4 aU8Y
Of th4 COUIityOr Di6tfiOt AbtOmC#y  843pFO6OOUte ~h~~4b 8Uit6
on yeur direotion, and for suoh pargo     6uoh 0ffi44r i6
your attorney and not the Atkrmo]r 'tinera W %X66.      ,lVbre
ever, we do not believe that it %6 within tMT px6riuo4 ,tO
aetermins whether or noti evidtmoe id euirlc)isat$0 warrant L
Mr. Thomas D. Rroad, Page 3


proseoutlon. Regardlessor the way we might deolde and ad-
vise you the County or District Attorney or the Jury plight
believe otherwise. firthemore, WC are or the opinion that
your honorable Board is better equipped through prof466lOnal
educationand experlenoeto detewlne whether or not the
arohlteot in question has aaherred to the proper standards
or a protessionalarohlteot,as sat forth in Article 249a
or the V4rnon1s Annotatea Civil Statutes.
            Consequently,you are reapeotfullyadvised and It
it3 the opinion  or this Departmentthat the Texas B06Fa of
ArohlteotaralExaminersin prooe,edlng6   to revoke the reglstra-
tlon oertifloateOf 6 proieselona~arohlteot for conduct
withln the oontemplattonOr Ssotion 12 or Art1416 249a
6houl.dprlnarlly determine ror itsali: whether or not it
deams proper arohiteotnralstanfyfsrds aa laid down by the
statute have been d4parted from lo the partlsular 0864, ,4nd
having 60 aetermin4d It should turn all evidenoe ov4r to
the proper County or Mstrlot AttOmey ror Droce$d4ngs,pur-
suant to Section 12, Artlole 249a, of the V4rnon s Aunotated
Clvlf.statutes.




                                           Walter R. Kooh
                                                Aseistant



                                 w           B-4&
         APPROVED JAN 12, 1940           James D. Smullan
JSrBBB